                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable John A. Mendez                      RE: Moises Garcia
United States District Judge                      Docket Number: 2:19CR00059-JAM
Fresno, California                                PERMISSION TO TRAVEL
                                                  OUTSIDE THE COUNTRY

Your Honor:


Moises Garcia is requesting permission to travel to Yahualica De Gonzalez Gallo, Mexico. He is
current with all supervision obligations, and the probation officer recommends approval be
granted.


Conviction and Sentencing Date: On November 5, 2014, in the Northern District of California,
Moises Garcia was sentenced for the offense of 21 USC § 841(a)(1) and 841(b)(1)(A)(viii),
Possession With Intent to Distribute and Distribution of Methamphetamine (Class A Felony). On
March 29, 2019, a jurisdictional transfer was completed to the Eastern District of California.


Sentence Imposed: 50 months Custody in the Bureau of Prisons; 60 months Supervised Release;
and $100 Special Assessment (paid).


Dates and Mode of Travel: The defendant is requesting to travel from November 6, 2019,
through November 13, 2019. Mode of travel will be arranged upon approval.


Purpose: Visit pregnant girlfriend.




                                                1
                                                                                                  REV. 03/2017
                                                                   TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Moises Garcia
         Docket Number: 2:19CR0059-JAM
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                       Respectfully submitted,




                                           Adrian Garcia
                                   United States Probation Officer

Dated:     October 24, 2019
           Fresno, California
           AG/rmv


REVIEWED BY:                     /s/ Brian J. Bedrosian
                                Brian J. Bedrosian
                                Assistant Deputy Chief United States Probation Officer



                                    ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


 Dated: October 30, 2019                             /s/ John A. Mendez
                                                     HONORABLE JOHN A. MENDEZ
                                                     United States District Court Judge




                                                 2
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
